--------------------------------------------------------------------------------

Exhibit 10.1
 
PROMISSORY NOTE
 
February 11, 2008
$300,000



 
For Value Received, Bridgetech Holdings International, Inc., a Delaware
corporation (“Maker”), hereby promises to pay to Bridgetech China Limited, a
British Virgin Island corporation (“Payee” or the “Company”), in lawful money of
the United States of America, the principal amount of Three Hundred Thousand
Dollars ($300,000) (the “Principal”) plus simple interest thereon calculated
from the date hereof (the “Issue Date”) until paid at the rate of eight percent
(8%) per annum, payable in cash.
 
1.             Payments.
 
1.1           Principal and Interest.  The entire outstanding Principal (and any
accrued but unpaid interest thereon) shall be due and payable in arrears on the
earliest to occur of (i) 2 days after receipt of the payments due as a result of
the acquisition of Maker resulting in aggregate proceeds of $300,000 to Maker
payable; $100,000 at closing and four payments of  $50,000 per month beginning
with the February 29, 2008 payment , or (ii) the first anniversary of the Issue
Date (the “Maturity Date”).  Interest on this Note shall commence accruing on
the Issue Date and shall be computed on the basis of a 365-day year and actual
days elapsed until all accrued and unpaid interest is paid in full upon the
Maturity Date.
 
1.2           Prepayment.  Maker shall have the right at any time to prepay the
indebtedness evidenced by this Note in whole or in part without penalty, premium
or restriction.
 
2.             Unsecured Obligation.  This Note is an unsecured obligation of
Maker.
 
3.             Event of Default.
 
3.1   Events of Default.  Subject to the cure period set forth in Section 3.2
below, the occurrence of any of the following shall constitute an “Event of
Default” under this Note:  (a) the failure of Maker to make any payment of
Principal or interest when due under this Note; or (b) the insolvency or
bankruptcy of Maker.
 
3.2           Acceleration of Principal and Interest.  Upon occurrence of an
Event of Default that has not been cured within thirty (30) days from the date
of written notice by Payee, Payee may, at Payee’s option and without notice,
declare all Principal and interest due under this Note to be due and payable
immediately.  Payee may waive any default before or after it occurs and may
restore this Note in full effect without impairing the right to declare it due
for a subsequent default.
 
4.             General Provisions.
 
4.1           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex, facsimile or electronic
transmission (including e-mail) if sent during normal business hours of the
recipient, if not, then on the next business day; (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the address as set forth on the
signature page hereof or at such other address as such party may designate by
ten days advance written notice to the other parties hereto.
 
 
 

--------------------------------------------------------------------------------

 

4.2           Severability; Headings.  In case any provision of this Note shall
be invalid, illegal or unenforceable, validity, legality and enforceability of
the remaining provisions shall not in any way be effected or impaired thereby,
unless to do so would deprive Payee or Maker of a substantial part of its
bargain.  All headings used herein are used for convenience only and shall not
be used to construe or interpret this Note.
 
4.3           Entire Agreement; Change.  This Note contains the entire agreement
between the parties hereto superseding and replacing any prior agreement or
understanding relating to the subject matter hereof.  Neither this Note nor any
term hereof may be changed, waived, discharged or terminated orally but only by
an instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.
 
4.4           Law Governing. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflict of law provisions thereof.  The parties agree that any action brought
by either party to interpret or enforce any provision of this Agreement shall be
brought in, and each party agrees to, and does hereby, submit to the exclusive
jurisdiction and venue of, the appropriate state or federal courts located in
San Diego, California.
 
4.5           Counterparts.  This Note may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart of the signature page to this
Note by facsimile shall be as effective as delivery of a manually executed
counterpart of this Note; provided, however, that any party so delivering an
executed counterpart by facsimile shall thereafter promptly deliver a manually
executed counterpart of this Note to the other parties, but failure to deliver
such manually executed counterpart shall not affect the validity, enforceability
and binding effect of this Note.
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has caused this Note to be issued as of the date
written above.
 

 
Bridgetech Holdings International, INC.
         
By:
       
Name:
       
Title:
 



 
So acknowledged and agreed:
 
Bridgetech China Limited
     
By:
       
Name:
       
Title:
   





[SIGNATURE PAGE FOR PROMISSORY NOTE]

--------------------------------------------------------------------------------
